United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-1870
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Ronald L. Coleman,                     *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: December 10, 2008
                                Filed: February 23, 2009
                                 ___________

Before WOLLMAN, BYE, and RILEY, Circuit Judges.
                           ___________

WOLLMAN, Circuit Judge.

       Ronald L. Coleman pled guilty to conspiracy to distribute more than 100
kilograms of marijuana and conspiracy to launder drug trafficking proceeds. The
district court1 denied Coleman’s motion for departure or variance and imposed a
sentence of 262 months’ imprisonment. We affirm.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
                                          I.

      On September 14, 2002, Coleman and his cousin were interdicted in Arizona.
They were found with $90,000 that Coleman admitted was for the purchase of 150
pounds of marijuana. Coleman was released from custody and later arrested on
September 20, 2002. At that time, he told authorities that he transported marijuana
from Arizona to Iowa and that he had recruited others to help transport the drugs.
Between March and September 2002, Coleman made approximately eight trips
between the two states, each time picking up and transporting 50 to 150 pounds of
marijuana. The marijuana was then sold for redistribution in Cedar Rapids, Iowa, for
approximately $1000 per pound. The proceeds of the drug trafficking were sent by
wire between Iowa and Arizona. In total, Coleman purchased and redistributed more
than 400 kilograms of marijuana.

       Following his arrest, Coleman was convicted of money laundering in Arizona
state court and subsequently served three and a half years in prison. He was released
from state custody on July 11, 2005. On September 28, 2007, Coleman pled guilty
in federal court to conspiracy to distribute more than 100 kilograms of marijuana and
conspiracy to launder drug trafficking proceeds. The government sought enhanced
penalties based on Coleman’s June 16, 2000, conviction for failing to affix a drug tax
stamp, in violation of Iowa Code section 543B.12. At sentencing, the district court
concluded that this earlier conviction was a prior felony drug offense pursuant to 21
U.S.C. § 841(b)(1)(B). The district court denied Coleman’s motion for a departure
or variance to account for the time Coleman had served in state prison. Coleman
received a sentence at the bottom of the 262 to 327 month advisory guideline range.

                                          II.

      Coleman appeals the district court’s conclusion that his previous Iowa drug tax
stamp violation qualified as a felony drug offense under § 841(b)(1)(B), as well as the

                                         -2-
court’s denial of a departure to credit Coleman for the three and a half years served
in Arizona state prison on a related money laundering conviction.

                                           A.

      We review de novo the district court’s statutory interpretation. United States
v. Hawkins, 548 F.3d 1143, 1149 (8th Cir. 2008) (citing United States v. McAtee, 481
F.3d 1099, 1105 (8th Cir. 2007)). Section 453B.12 of the Iowa Code requires a dealer
of “taxable substances,” including marijuana, to affix a tax stamp to the product.
Failure to do so is a class “D” felony punishable by not more than five years
imprisonment. §§ 453B.12 and 9029(5). Pursuant to 21 U.S.C. § 841(b)(1)(B), a
defendant with a prior felony drug offense may be subject to enhanced punishment.
“Felony drug offense” is defined broadly as “an offense that is punishable by
imprisonment for more than one year under any law . . . that prohibits or restricts
conduct relating to narcotic drugs, marihuana, anabolic steroids, or depressant or
stimulant substances.” 21 U.S.C. § 802(44).

       Coleman argues that his tax stamp conviction cannot constitute a felony drug
offense because it is a tax violation that imposes civil penalties and not a drug offense
under Iowa law. Iowa’s classification of the offense, however, does not govern the
federal statute’s application. Absent clear congressional intent to the contrary,
“federal law governs the application of federal legislation.” United States v. Franklin,
250 F.3d 653, 665 (8th Cir. 2001). Pursuant to §§ 841(b)(1)(B) and 802(44), the prior
offense must be a felony that restricts conduct relating to marijuana. There is little
doubt that Iowa’s tax stamp law places a restriction on the distribution of marijuana
and that distributing marijuana is conduct relating to marijuana. See Padavich v.
Thalaker, 162 F.3d 521, 523 (8th Cir. 1998) (recognizing the “obvious deterrent
purpose” behind Iowa’s drug tax stamp law). Accordingly, Coleman’s felony
violation of Iowa’s tax stamp law is a prior felony drug offense within the meaning
of § 841(b)(1)(B). See United States v. Trevino-Rodriguez, 994 F.2d 533 (8th Cir.

                                          -3-
1993) (holding that the defendant’s prior violation of Kansas’s drug tax stamp law is
a prior felony drug offense under § 841(b)(1)(A)).

                                           B.

       Coleman also challenges the denial of his motion for a departure or variance
pursuant to U.S. Sentencing Guidelines Manual (USSG) section 5K2.23. We “review
all sentences—whether inside, just outside, or significantly outside the Guidelines
range—under a deferential abuse-of-discretion standard.” United States v. Gall, 128
S. Ct. 586, 591 (2007).

       The departure contemplated in section 5K2.23 is not mandatory, but instead
“may be appropriate” if certain conditions are met. These conditions are that the
defendant has served a term of imprisonment and that USSG section 5G1.3(b)(2)
would have applied if defendant had been in prison for the preceding conviction at the
time of sentencing for the present conviction. Section 5G1.3(b) requires that the
earlier related conviction “was the basis for an increase in the offense level for the
instant offense . . . .” Coleman’s Arizona money laundering conviction, however, was
not the basis for an increase in his guideline offense level, and thus he was not entitled
to the departure he sought. Additionally, the district court evaluated the factors in 18
U.S.C. § 3553(a) and thoroughly discussed the arguments for departure. The court
found that although there was no basis for a departure from the guidelines range,
Coleman’s arguments for a departure justified a sentence at the bottom of that range.

      We conclude that the district court committed no significant procedural error
in imposing the sentence. Gall, 128 S. Ct. at 597. Falling as it does within the
appropriate guidelines range, the sentence is presumptively reasonable, Rita v. United




                                           -4-
States, 127 S. Ct. 2456, 2462-63 (2007), and the district court did not abuse its
discretion in imposing it.

      The judgment is affirmed.
                      ______________________________




                                       -5-